        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT                                DEC O9 2019
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION
                                                                                 JA!l~ORMACK,CLERK
                                                                                  By.                  DEPCLE
DESTONI WIGGINS and ROXANNE JOHNSON,                                                        INTIFFS
Each Individually and on Behalf of
All Others Similarly Situated


vs.                                    No. 4:19-cv-      i~.3- BSM
DELICIOUS TEMPTATIONS, INC. and TONY NIEL                                               DEFENDANTS


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COME NOW Plaintiffs Destoni Wiggons and Roxanne Johnson, each individually

and on behalf of all others similarly situated, by and through their attorneys Sean Short

and Josh Sanford of Sanford Law Firm, PLLC, and for their Original Complaint-

Collective Action ("Complaint") against Defendants Delicious Temptations, Inc., and

Tony Niel (collectively "Defendants"), they state and allege as follows:

                           I.         PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Destoni Wiggins and Roxanne

Johnson (collectively "Plaintiffs"), individually and on behalf of all others similarly

situated, against Defendants for violations of the minimum wage and overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the "FLSA"), and

the minimum wage and overtime provisions of the Arkansas Minimum Wage Act, Ark.

Code Ann. § 11-4-201 et seq. (the "AMWA").

       2.     Plaintiffs seek a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of
                                                            This case assigned to Diswudge      M,Uer
                                             Page 1 of 11   and to Magistrate Judge       'af()~
                     Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Original Complalnt--Collectlve Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 2 of 12



Defendants' failure to pay proper minimum wage and overtime compensation under the

FLSA and the AMWA.

                            II.        JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       4.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiffs' AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.     The acts complained of herein were committed and had their principal

effect against Plaintiffs within the Central Division of the Eastern District of Arkansas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     Ill.        THE PARTIES

       6.      Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       7.      Plaintiff Wiggins ("Wiggins") is an individual and resident of Saline County.

       8.      Plaintiff Johnson ("Johnson") is an individual and resident of Pulaski

County.

       9.      At all times material herein, Plaintiffs and those similarly situated have

been entitled to the rights, protections, and benefits provided under the FLSA.

       10.     Separate Defendant Delicious Temptations, Inc. ("Delicious Temptations"),

is a domestic, for-profit corporation.




                                              Page 2 of 11
                      Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 3 of 12



        11.   Delicious Temptations's registered agent for service is Georgann Ozment,

at Shackleford Road & Merrill, Little Rock, Arkansas 72212.

        12.   Separate Defendant Tony Niel ("Niel") is an individual and resident of

Arkansas.

        13.    Niel is the owner, principal, officer and/or director of Delicious Temptations.

        14.    Niel manages and controls the day-to-day operations of Delicious

Temptations, including but not limited to the decision to not pay Plaintiffs for all hours

worked, including a sufficient premium for hours worked in excess of forty (40) per

week.

        15.    Defendants own and operate a restaurant in Little Rock.

        16.   Within the three years preceding the filing of this Complaint, Defendants

have continuously employed at least four employees.

        17.    Defendants have at least two employees engaged in commerce or in the

production of goods for commerce, or handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce.

        18.    Defendants' annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

                             IV.           FACTUAL ALLEGATIONS

        19.    Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        20.    Wiggins was employed by Defendants as a Server from July of 2013 until

November of 2019.

                                               Page 3 of 11
                      Destonl Wiggins, et al. v. Dellclous Temptations, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                   Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 4 of 12



       21.    Johnson was employed by Defendants as a Server from 2014 until

November of 2019.

       22.    Servers' duties included waiting on customers, taking and delivering

orders, busing tables, doing dishes, and cleaning the facilities.

       23.    Servers' regularly scheduled hours were 7:45 AM until 2:30 to 4:00 PM,

five to seven days a week.

       24.    However, Plaintiffs frequently worked more hours than they were

scheduled, which went unrecorded and uncompensated.

       25.    Defendants do not have a timeclock system by which Servers could clock

in and clock out.

       26.    Niel and other managers were responsible for recording Servers' hours,

and frequently recorded incorrect times which did not reflect the total hours actually

worked.

       27.    These off-the-clock hours amounted to at least two (2) additional hours per

week for which Plaintiffs were not compensated.

       28.    Defendants knew or should have known that Plaintiffs were working

additional hours off-the-clock for which they were not compensated.

       29.    Defendants withheld a portion of Servers' tips.

                    V.          REPRESENTATIVE ACTION ALLEGATIONS

       30.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       31.    Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

                                                 Page 4 of 11
                         Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                  Original Complaint-Collective Action
         Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 5 of 12



persons similarly situated as hourly employees who were, are, or will be employed by

Defendants within the applicable statute of limitations period, who are entitled to

payment of the following types of damages:

         A.    Overtime premiums for all hours worked over forty (40) hours in any week;

         B.    Liquidated damages; and

         C.    Attorney's fees and costs.

         32.   Plaintiff proposes the following class under the FLSA:

                           All Servers within the last three years.

         33.   In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

filed or will soon file a written Consent to Join this lawsuit.

         34.   The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         35.   The members of the proposed FLSA class are similarly situated in that

they share these traits:

         A.    They were subject to Defendant's common policy of failing to pay for all

hours worked;

         B.    Their time was tracked and recorded in the same manner; and

         C.    They had substantially similar job duties, requirements, and pay

provisions.

         36.   Plaintiffs are unable to state the exact number of the class but believes

that the class is exceeds 20 persons.

                                              Page 5 of 11
                      Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 6 of 12



       37.    Defendants can readily identify the members of the class, who are a

certain portion of the current and former employees of Defendants.

       38.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants.

       39.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendants.

                            VI.         FIRST CLAIM FOR RELIEF
                         (Individual Claims for FLSA Violations)

       40.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       41.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       42.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       43.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over

forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       44.    Defendants classified Plaintiffs as non-exempt from the requirements of

the FLSA.

       45.    Defendants failed to pay Plaintiffs for all hours worked, including failing to

pay Plaintiffs one and one-half times their regular rate for all hours worked in excess of

forty hours per week.
                                              Page 6 of 11
                      Destoni Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 7 of 12



        46.    29 U.S.C. § 203(m)(2)(8) states, "An employer may not keep tips received

by its employees for any purposes[.]"

        47.    Defendants unlawfully withheld a portion of Plaintiffs' tips in violation of the

FLSA.

        48.    Defendants knew or should have known that their actions violated the

FLSA.

        49.    Defendants' conduct and practices, as described above, were willful.

        50.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages and costs, including reasonable

attorney's fees provided by the FLSA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiffs' initial complaint, plus periods of

equitable tolling.

        51.    Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiffs are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wage and unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        52.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                         VII.         SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for FLSA Violations)

        53.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.
                                              Page 7 of 11
                      Destoni Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 8 of 12



        54.   Plaintiffs assert this claim for damages and declaratory relief on behalf of

all similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        55.   At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        56.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half (1.5) times their regular wages for all hours worked over

forty (40) in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

        57.   Defendants classified Plaintiffs and other similarly situated employees as

non-exempt from the overtime provisions of the FLSA.

        58.   Defendants failed to pay Plaintiffs and similarly situated employees for all

hours worked, including failing to pay them one and one-half times their regular rate for

all hours worked in excess of forty hours per week.

        59.   29 U.S.C. § 203(m)(2)(8) states, "An employer may not keep tips received

by its employees for any purposes[.]"

        60.   Defendants unlawfully withheld a portion of Plaintiffs' and similarly situated

employees' tips in violation of the FLSA.

        61.   Defendants knew or should have known that their actions violated the

FLSA.

        62.   Defendants' conduct and practices, as described above, were willful.

        63.   By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and all similarly situated employees for monetary damages, liquidated

                                             Page 8 of 11
                     Destoni Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
        Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 9 of 12



damages and costs, including reasonable attorney's fees provided by the FLSA for all

violations which occurred beginning at least three (3) years preceding the filing of

Plaintiffs' initial complaint, plus periods of equitable tolling.

       64.     Defendants have not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiffs and similarly situated employees are entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       65.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiffs and the class members as provided by the FLSA, Plaintiffs and

the class members are entitled to an award of prejudgment interest at the applicable

legal rate.

                           VIII.         THIRD CLAIM FOR RELIEF
                         (Individual Claims for AMWA Violations)

       66.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       67.     Plaintiffs assert this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       68.     At all relevant times, Defendants were Plaintiffs' "employer'' within the

meaning oftheAMWA,Ark. Code Ann.§ 11-4-203(4).

       69.     Sections 21 0 and 211 of the AMWA require employers to pay all

employees a minimum wage for all hours worked, and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee


                                               Page 9 of 11
                       Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                   Original Complaint-Collective Action
       Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 10 of 12



meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

       70.    Defendants classified Plaintiffs as non-exempt from the requirements of

AMWA.

       71.    Defendant failed to pay Plaintiff for all hours worked, including overtime

wages as required under the AMWA for all hours that Plaintiff worked in excess of forty

(40) per week.

       72.    Defendants knew or should have known that its practices violated the

AMWA.

       73.    Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       74.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees as provided by the AMWA.

                                 IX.          PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Destoni Wiggins and Roxanne

Johnson, individually and on behalf of all others similarly situated, respectfully pray that

each Defendant be summoned to appear and to answer this Complaint and for

declaratory relief and damages as follows:

       A.     Declaratory judgment that Defendants' practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       B.     Certification of a class under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

                                               Page 10 of 11
                        Destonl Wiggins, et al. v. Delicious Temptations, Inc., et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                  Original Complaint-Collective Action
       Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 11 of 12



       C.     Judgment for damages suffered by Plaintiff and all others similarly situated

for all unpaid compensation under the FLSA, the AMWA and their related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.     An order directing Defendants to pay Plaintiffs and all others similarly

situated prejudgment interest, a reasonable attorney's fee and all costs connected with

this action; and

       F.     Such other and further relief as this Court may deem just and proper.

                                                        Respectfully submitted,

                                                        DESTONI WIGGINS and ROXANNE
                                                        JOHNSON, Each Individually and
                                                        on Behalf of All Others Similarly
                                                        Situated, PLAINTIFFS

                                                        SANFORD LAW FIRM, PLLC
                                                        One Financial Center
                                                        650 South Shackleford Road, Suite 411
                                                        Little Rock, Arkansas 72211
                                                        Telephone: (501) 221-0088
                                                        Facsimile: (888) 787-2040




                                                        Josh       r
                                                        Ark. Bar No. 2001037
                                                        josh@sanfordlawfirm.com




                                            Page 11 of 11
                     Destoni Wiggins, et al. v. Dellclous Temptations, Inc., et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Original Complalnt--Collectlve Action
       Case 4:19-cv-00883-BSM Document 1 Filed 12/09/19 Page 12 of 12



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


DESTONI WIGGINS and ROXANNE JOHNSON,                                      PLAINTIFFS
Each Individually and on Behalf of
All Others Similarly Situated


vs.                                No. 4:19-cv-- -


DELICIOUS TEMPTATIONS, INC. and TONY NIEL                               DEFENDANTS


                      CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as an hourly-paid worker for Delicious Temptations, Inc., and Tony
Niel within the past three (3) years. I understand this lawsuit is being brought under the
Fair Labor Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this
lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound by any settlement
of this action or adjudication by the Court.




                                               DESTONI WIGGINS

                                                December 6, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
